DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The Information Disclosure Statement filed on 6/02/2021 has been considered. An initialed copy of form 1449 is enclosed herewith.
Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign “circuit 3” mentioned in the description ¶. [0027]-[0032].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
4.	Claims 2- 3 are objected to because of the following informalities:  
Claim 2 depends from its self.
Claim 3; spacing is required in the phrase “a pole wheel angle (6_s)of the brushless AC motor.”
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batzel et al. (T. D. Batzel and K. Y. Lee, "Electric propulsion with sensorless permanent magnet synchronous motor: implementation and performance," in IEEE Transactions on Energy Conversion, vol. 20, no. 3, pp. 575-583, Sept. 2005.)
Re. claim  1, Batzel Fig.1 shows a torque monitoring device (see Torque loop) for a brushless AC motor (PMSM), the device comprising an observer (see section 6 in page 577).  
	Re. claim 2, Batzel teach wherein  the observer has inputs for voltages (Vabc) across windings of the brushless AC motor (“stator voltages”).  
Re. claim 3, Batzel teach wherein the observer has an input for an angular velocity (                
                    ω
                    ^
                
            ) of a rotor of the brushless AC motor and an input for a pole wheel angle (rotor angle                 
                    θ
                    ^
                
            ) of the brushless AC motor.  
Re. claim 4, Batzel teach wherein the device comprises low-pass filters for the voltages over the windings of the brushless AC motor (see LC filter in Fig. 3).  
Re. claim 5, Batzel teach wherein the device comprises analog-to-digital converters connected to the inputs for converting analog input quantities into digital input quantities (“The voltage transducer (LEM CV3-1000) provides an electrically isolated output signal, which is low-pass filtered before being sampled by the fixed point DSP [digital controller]. The voltages are sampled synchronously at the PWM center point to reduce the effect of PWM ripple on the sampled data.” section 2 in page 577).  
Re. claim 6, Batzel teach means for compensating for faults, by means of which faults caused by filtering with the low-pass filter (2) can be compensated (section A, pp. 578-579).  
	Re. claim 7, Batzel teach wherein the observer comprises a transformation module for converting the voltages across the windings of the brushless transformer into voltages in a d/q space (see Fig. 5).  
	Re. claim 8, Batzel teach wherein the observer has a torque calculation module for calculating the torque (see “torque and velocity control loops” in fig. 1) from the voltages (phase voltage u) in the d/q space (Fig. 5) and the angular velocity (                
                    ω
                    ^
                
            ).  
	Re. claim 9, Batzel teach wherein the torque calculation module takes the following characteristic values (see Table 1) of the brushless AC motor into account in the calculation of the torque (see “torque and velocity control loops” in fig. 1 for estimating the torque using motor phase voltages (Vq, Vd) which takes the characteristic values of the brushless AC motor into account, refer to Table 1)
	Re. claim 10, Batzel teach wherein the device has a means for error calculation with which a difference can be calculated from the calculated torque to a measured torque (Batzel teaches “current feedback  is required to close the torque control loop” column 2, page 577 and “The current predicted by the reference model (ˆy) is compared with the actual PMSM current (y) and the error (y − ˆy) is operated on by the gain matrix G such that the estimated PMSM states (ˆx) converge toward the actual, but not directly measurable, PMSM states (x),” wherein the torque/current can be expressed by expression  (1)).  
	Re. claim 11, Batzel teach wherein the observer is a program or a part of a program which can be executed by means of an integrated circuit (see “B. Hardware Implementation” in page 576).  
Re. claim 12, Batzel teach a method for monitoring torque of a brushless AC motor (see Torque loop), the method comprising the steps of:  detecting voltages via windings of the brushless AC motor (“direct sensing of the stator voltage is used” see section 2, page 577), detecting a pole wheel angle and an angular velocity of a rotor of the brushless AC motor (“a quadrature shaft encoder with 14400 counts per mechanical revolution is attached directly to the motor shaft” see para. III), transforming the pole wheel angle and the voltages into voltages in a d/q space (fig. 5), and calculating the torque of the brushless AC motor from the voltages in the d/q space and the angular velocity (see calculating the torque “torque and velocity control loops” in fig. 1) from the voltages (phase voltage u) in the d/q space (Fig. 5) and the angular velocity                 
                    ω
                    ^
                
            ).  
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846